Citation Nr: 0605402	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  91-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for duodenal ulcer.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.  He was a prisoner of war from February 1944 to 
May 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The record shows that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
from a January 31, 2003, Board decision to the extent that it 
denied a disability rating in excess of 20 percent for 
duodenal ulcer and denied a disability rating in excess of 10 
percent for a right knee disability.  In July 2005, the Court 
vacated the January 2003 Board decision on the appealed 
issues and remanded the case to the Board for readjudication 
and the issuance of a new decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the July 2005 Court decision shows that the Board 
remand in September 1999 ordered medical examinations for the 
veteran's duodenal ulcer and right knee.  As to the adequacy 
of the examination of the right knee, the Court concluded 
that the December 1999 examination was not adequate since it 
did not provide an opinion "as to the degree or severity 
that pain or weakness had on his range of motion, his ability 
to walk, or his ability to function in general during flare-
ups..."  The Court found that the Board's reliance on an 
inadequate examination violated its obligation to insure 
compliance with its remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Court instructed the 
Board to ensure that the appellant is provided a new 
examination that complies with the directions in the 
September 1999 Board decision.  (Emphasis added).  
Furthermore, the Court observed that to insure the Board met 
its obligation under 38 U.S.C.A. § 5103A, new orthopedic and 
duodenum medical examinations were necessary as it was 
unlikely that examinations in December 1999, which the Board 
observes are now more that six years old, could be considered 
contemporaneous.  

The Board observes that additional arguments at the Court 
were directed to the duty to notify and assist mandated under 
the Veterans Claims Assistance Act of 2000 (VCAA).  The court 
implied that new examinations were an element in ensuring the 
Board met its duty to assist obligations.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder and 
ensure that all notification and development 
required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to the 
extent required by law. The RO should assist 
the veteran in obtaining evidence by following 
the procedures set forth in 38 C.F.R. § 3.159 
(2005). If any records sought are not obtained, 
the RO should notify the veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken. Once obtained, all records 
must be permanently associated with the claims 
folder.

2.  The RO should arrange for the veteran to be 
examined by a physician with appropriate 
training and expertise to determine the current 
nature and severity of the veteran's right knee 
disability.  The examiner should be asked to 
carefully review all the pertinent evidence in 
the claims folders, to include the report of a 
June 1988 VA special orthopedic examination, 
the report of a November 1994 VA orthopedic 
examination and a copy of this remand.  The 
examiner should then be asked to conduct a 
thorough medical examination of the veteran's 
right knee, request, and interpret, for the 
record, any indicated tests or studies and 
thereafter submit a comprehensive and legible 
report of medical examination that should 
include at least the following information:

A. A statement as to whether the claims folders 
were thoroughly reviewed prior to the 
examination.

B. His or her opinion as to whether the right 
knee is currently ankylosed and, if it is, the 
type and severity of the ankylosis.

C. His or her opinion as to whether the 
service-connected right knee disorder currently 
is productive of recurrent subluxation or 
lateral instability and, if it is, whether the 
impairment is considered slight, moderate or 
severe in nature.

D. Specific measures of the right knee's 
current flexion and extension, in degrees.

E. His or her opinion as to the degree to which 
pain and weakness contribute, if they do, to 
any current impairment of the function of the 
right knee.  All opinions and conclusions 
should be supported by complete rationale.

3.  The AMC should arrange for the veteran to 
be examined by a physician with appropriate 
training and expertise to determine the current 
nature and severity of the veteran's duodenal 
ulcer disease.  It is imperative that the 
examiner review the pertinent medical records 
in the claims file.  All indicated diagnostic 
and laboratory studies should be performed.  
The claims file must be made available to the 
examiner for review in conjunction with the 
examination, and the examiner must indicate in 
the examination report that this has been 
accomplished.  The veteran's weight should be 
documented, and any indicated tests and studies 
should be accomplished, including blood tests.  
The examiner should indicate whether the 
veteran experiences periodic vomiting or 
recurrent incapacitating episodes, and if so 
the duration as well as frequency of occurrence 
should be noted. All opinions and conclusions 
should be supported by complete rationale.

4.  The RO should review the file and ensure 
that the above noted directives are carried out 
in full. If any are not, including not 
providing adequate responses to the medical 
opinions requested, corrective action must be 
taken. 38 C.F.R. § 4.2 (2005); see also 
Stegall, supra.

5.  When the above development has been 
properly completed, the issues should be 
readjudicated by the RO.  To the extent that 
the determination remains adverse to the 
veteran, he and his representative should be 
issued a supplemental statement of the case, 
which includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


